10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

Case 2:14-cr-00059-RSL Document 292 Filed 08/28/19 Page 1 of 2

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, )
)
) NO. CR14-0059RSL
Plaintiff, )
v. ) UNOPPOSED ORDER EXTENDING
) REPORTING DATE
MAYRA SOLIS SANTOS, )
)
Defendant.  )
)

 

The defendant, Mayra Solis Santos, by and through counsel, Robert Goldsmith respectfully
requests that the defendant’s reporting date of September 2, 2019, should be extended to September
30, 2019. This is due to the recent filing of the Amended Judgment containing a new judicial
recommendation for placement, which was entered on August 21, 2019. As a result, the Bureau of
Prisons is re-determining her placement in light of that recommendation. The United States, by and

through Assistant United States Attorney, Nicholas Manheim, does not oppose this request.

IT IS HEREBY ORDERED that Mayra Solis Santos need not report for her sentence until

September 30, 2019.

ORDER - 1

ROBERT W. GOLDSMITH
Attorney at law
705 Second Ave.

Seattle, WA 98104

(206) 623-1592

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

Case 2:14-cr-00059-RSL Document 292 Filed 08/28/19 Page 2 of 2

Presented By:

S/

y.
DONE this Z-? day of Away st , 2019.
VS

Aleit S Cack

USS. Distfict Court Judge

 

Robert Goldsmith, # 12265
Attorney for Defendant
Email: bobgoldsmith52@gmail.com

ORDER - 2

ROBERT W. GOLDSMITH
Attorney at law
705 Second Ave.

Seattle, WA 98104

(206) 623-1592

 
